                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WESTERN ORGANIZATION OF                    Case No. CV-16-21-GF-BMM
RESOURCE COUNCILS et al.,
                                           ORDER GRANTING JOINT
             Plaintiffs,                   MOTION FOR CONTINUANCE
                                           AND TO STAY PROCEEDINGS
      vs.                                  RELATED TO PLAINTIFFS’
                                           MOTION FOR ATTORNEYS’
U.S. BUREAU OF LAND                        FEES AND COSTS
MANAGEMENT et al.,

             Defendants.


      BEFORE this Court is the joint motion for a continuance and stay of

Plaintiffs Western Organization of Resource Council, et al., and Federal

Defendants. The Court having reviewed the joint motion, being fully informed in

the premises, and with good cause having been established, finds that the joint

motion shall be GRANTED. IT IS HEREBY ORDERED that all proceedings in

this case shall be stayed for sixty days until March 5, 2019.

      Dated this 31st day of January, 2019.
